Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on August 23rd, 2021 has been received and fully considered.

Claims 1-21 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. THOMAS LEFFERT on September 12, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13 has been amended as follows:
--13. A memory, comprising: 
an array of memory cells comprising a plurality of memory cells;
a plurality of data lines, wherein each data line of the plurality of data lines is selectively connected to a respective memory cell of the plurality of memory cells; and 
a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to: 
connect a first set of data lines of the plurality of data lines to their respective memory cells of the plurality of memory cells while isolating a second set of data lines of the plurality of data line from their respective memory cells of the plurality of memory cells; 
determine a respective activation voltage level for each memory cell of the plurality of memory cells that is connected to the first set of data lines, wherein each respective activation voltage level corresponds to a minimum voltage level of a plurality of predefined voltage levels that is deemed to cause its respective memory cell to activate in response to applying that activation voltage level to a control gate of its respective memory cell;
determine a plurality of activation voltage level distributions based on the memory cells of the plurality of memory cells connected to the a subset of data lines of the first set of data lines, wherein each activation voltage level distribution of the plurality of activation voltage level distributions corresponds to a respective data state of a plurality of assignable data states for the plurality of memory cells;
determine a plurality of transition voltage levels between the plurality of activation voltage level distributions, wherein each transition voltage level of the plurality of transition voltage levels represents a respective transition identified between a respective adjacent pair of activation voltage level distributions of the plurality of activation voltage level distributions; and
assign a respective data state of the plurality of assignable data states to each memory      cell of the plurality of memory cells that is connected to a second subset of data lines of the first set of data lines based on the determined activation voltage level of that memory cell and the determined plurality of transition voltage levels.--

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is YI (U.S. Patent Application Publication No. 2017/0249201).  YI discloses an electronic device includes a controller coupled to a  semiconductor memory device, wherein the controller having a count information generator and the semiconductor device having a count information generator coupled a control logic and a data input and output circuit, a read and write circuit includes a plurality of page buffers.  YI fails to show or suggest the limitations of the controller is configured to cause the memory to count occurrences of each raw data value of the plurality of possible raw data values for a first set of memory cells of the plurality of memory cells, and store a cumulative number of occurrences for each raw data value of the plurality of possible raw data values; determine a plurality of valleys of the stored cumulative number of occurrences for each raw data value of the plurality of possible raw data values, wherein each valley of the plurality of valleys corresponds to a respective raw data value of the plurality of possible raw data values (claims 1-12); or a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to: connect a first set of data lines of the plurality of data lines to their respective memory cells of the plurality of memory cells while isolating a second set of data lines of the plurality of data line from their respective memory cells of the plurality of memory cells; determine a respective activation voltage level for each memory cell of the plurality of memory cells that is connected to the first set of data lines, wherein each respective activation voltage level corresponds to a minimum voltage level of a plurality of predefined voltage levels that is deemed to cause its respective memory cell to activate in response to applying that activation voltage level to a control gate of its respective memory cell; determine a plurality of activation voltage level distributions based on the memory cells of the plurality of memory cells connected to the first subset of data lines of the first set of data lines, wherein each activation voltage level distribution of the plurality of activation voltage level distributions corresponds to a respective data state of a plurality of assignable data states for the plurality of memory cells (claims 13-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827